DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-19 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12, 14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. US Pub 2015/0379424 (hereafter Dirac) and in view of Havlir et al US Pub 2020/0301753 (hereafter Havlir) and further in view of McBride et al. US Pub 2016/0283415 (hereafter McBride).

References Dirac and Havlir were cited in the previous office action.

As per claim 10, Dirac teaches the invention substantially as claimed including apparatus comprising: an executing entity which pops work requests (WRs) from a single work queue (WQ) in a physical memory, and executes for popped WRs, respective communication tasks prescribed by the WRs; wherein the WQ comprises: a plurality of work requests (WRs) having an order in accordance with a position of each WR of the plurality of WRs in the WQ, the plurality of work requests including both: (para[0040, 0049-0052, 0105, 0108], FIG. 5, the MLS job queue representing the single work queue comprising a plurality of jobs (WRs));
a first controlling work request (WR); a first dependent WR, the first dependent WR including a fencing indication indicating that the first dependent WR should not be executed until the first controlling WR has completed (para[0049-0052], FIG. 5, Job 1 representing the controlling WR, and Job 2 has dependency to Job 1, thus representing the dependent WR, with a parameter, dependensOnComplete = J1, which represents the fencing indication indicating that the J2 should not be executed until the J1 has completed);
the fencing dependency function determining that the first dependent WR is ready for execution and checking, based on the fencing indication in the first dependent WR, whether the first controlling WR has completed (para[0049-0052], based on the dependency parameter of J2, dependensOnComplete = J1,  when J1 complete notification is received, then J2 is scheduled for execution);
and the executing entity executing the first dependent WR only when the first controlling WR has completed (para[0049-0052], J2 (dependent WR) is executed when J1 (controlling WR) has completed).
Dirac does not explicitly teach fencing dependency circuitry, wherein the executing entity does not execute any WR which is comprised in the plurality of WRs and which is after the first dependent WR in accordance with the order, until the executing entity has completed executing the first dependent WR.
However, Havlir teaches fencing dependency circuitry (para[0018, 0023, 0029-0030, 0037], processing entity includes barrier clearing circuitry 120, which checks for the dependencies of the substream (command) and controls their processing based on the dependencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Havlir’s teaching to Dirac’s invention in order to provide a circuitry and control stream encoding techniques to facilitate parsing and execution of workloads and parallel processing of substreams for non-dependent kernels while efficiently handling kernel dependencies across substreams (para[0028])
Dirac and Havlir do not explicitly teach an executing entity of a hardware networking device, the executing entity does not execute any WR which is comprised in the plurality of WRs and which is after the first dependent WR in accordance with the order, until the executing entity has completed executing the first dependent WR.
However, McBride teaches an executing entity of a hardware networking device (para[0055], FIG. 9, computing system 900 can be arranged to use systems applying the present DMA descriptor processing, where the system take the form of network computing device);
the executing entity does not execute any WR which is comprised in the plurality of WRs and which is after the dependent WR in accordance with the order, until the executing entity has completed executing the first dependent WR (para[0026-0027, 0039-0040, 0071], FIG. 4, 6, if a local fence enable bit is set, then the DMA engine waits until all the local descriptors ahead of the current descriptor in its own pipeline are processed before processing the current descriptor, thus the executing entity does not execute the current WR (descriptors) until all the WRs ahead of the current WR are processed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McBride’s teaching to Dirac and Havlir’s invention in order to provide a hardware accelerated synchronization of data movement across multiple DMA engines, which increases the efficiency of data movement between memories and other components in a system to reduce cross CPU data movement and supervisory overhead while also enabling a CPU to enqueue a descriptor for processing with any available CMA engine when other engines are busy with large data movements (para[0002]).

As per claim 11, Dirac, Havlir and McBride teach the apparatus according to claim 10, Havlir further teaches wherein the fencing dependency circuitry is comprised in the executing entity (para[0018, 0023, 0029-0030, 0037], processing entity includes substream processors, kernel processor, execution circuitry, and barrier clearing circuitry 120, and the barrier clearing circuitry checks for the dependencies of the substream (command) and controls their processing based on the dependencies).

As per claim 12, Dirac, Havlir and McBride teach the apparatus according to claim 10, and Dirac further teaches wherein the physical memory is situated external to the executing entity (para[0103], memory 9020 is situated external to processor 9010).

As per claim 14, Havlir teaches wherein the fencing indication in the first dependent WR includes an identifier of the first controlling WR, and the checking whether the first controlling WR has completed comprises the fencing dependency circuitry determining whether the first controlling WR has completed based on the identifier of the first controlling WR (para[0028-0030, 0037], identifier of the command 214 specifies another substream on which the current substream depends, and in response to receiving an indication of completion of command N, the barrier circuitry 120 allows continued processing of substream 1, thus the command identifier indicates whether the dependency has been cleared).

As per claim 16, Havlir teaches wherein the WQ also comprises: a second controlling WR; and a second dependent WR, the second dependent WR including a fencing indication indicating that the second dependent WR should not be executed until the second controlling WR has completed (para[0028-0030, 0037], identifier of the command 214 specifies another substream on which the current substream depends, and in response to receiving an indication of completion of command N, the barrier circuitry 120 allows continued processing of substream 1, thus the command identifier indicates whether the dependency has been cleared).
and the method also comprises: the fencing dependency circuitry determining that the second dependent WR is ready for execution and checking, based on the fencing indication in the second dependent WR, whether the second controlling WR has completed; and the executing entity executing the second dependent WR only when the second controlling WR has completed (para[0018, 0023, 0029-0030, 0037], processing entity includes barrier clearing circuitry 120, which checks for the dependencies of the substream (command) and controls their processing based on the dependencies).

As per claim 17, Havlir teaches wherein the fencing indication in the second dependent WR includes an identifier of the second controlling WR, and the checking whether the second controlling WR has completed comprises the fencing dependency circuitry determining whether the second controlling WR has completed based on the identifier of the second controlling WR (para[0028-0030, 0037], identifier of the command 214 specifies another substream on which the current substream depends, and in response to receiving an indication of completion of command N, the barrier circuitry 120 allows continued processing of substream 1, thus the command identifier indicates whether the dependency has been cleared).

As per claim 19, Havlir teaches wherein the WQ comprises a plurality of WRs, the plurality of WRs including: the first dependent WR; the first controlling WR; and at least one other WR, each WR of the plurality of WRs having a position in the WQ and an identifier corresponding to said position, and each WR of the plurality of WRs is completed in order, in accordance with the position of each WR of the plurality of WRs in the WQ and with said identifier (para[0028-0030, 0037], identifier of the command 214 specifies another substream on which the current substream depends, and in response to receiving an indication of completion of command N, the barrier circuitry 120 allows continued processing of substream 1, thus the command identifier indicates whether the dependency has been cleared);
and the fencing dependency circuit checks whether the first controlling WR has completed based on the identifier of the first controlling WR and on an identifier of a most recently completed WR (para[0018, 0023, 0029-0030, 0037], processing entity includes barrier clearing circuitry 120, which checks for the dependencies of the substream (command) and controls their processing based on the dependencies, where a most-recently completed command identifier is sent to the barrier clearing circuitry for dependency determination).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac in view of Havlir and McBride as applied to claim 12 above, and further in view of Underwood et al. US Pub 2020/0257555 (hereafter Underwood).

Reference Underwood was cited in the previous office action.

As per claim 13, Dirac, Havlir and McBride teach the apparatus according to claim 12, but they do not explicitly teach wherein the physical memory is comprised in a physical computing device external to the executing entity, the physical computing device also comprising a processor, the processor being operative to access the WQ.
However, Underwood teaches the physical memory is comprised in a physical computing device external to the executing entity, the physical computing device also comprising a processor, the processor being operative to access the WQ (para[0016-0020, 0029-0033], the host processor prepares one or more queues of operations for execution by the data processor, where each queue processing/error state indicating a data dependency on another operation in the queue, thus the queue (in the memory) of the host processor comprises a processor, which is external to the data processor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Underwood’s teaching to Dirac, Havlir and McBride’s invention in order to provide a method of controlling the execution of instructions by data processors, and in particular to a mechanism for handling errors within streams of instructions by providing an error state of the operations, which prevents errors to be propagated without restarting the entire program (para[0055-0056]).


Claim 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac in view of Havlir and McBride as applied to claims 14 and 17 above, and further in view of Lee US Pub 2018/0217754 (hereafter Lee).
Reference Lee was cited in the previous office action.

As per claim 15, Dirac, Havlir and McBride teach the apparatus according to claim 14, McBride further teaches to notify a producer that placed a specific WR on the WQ that handling the WR was completed (para[0020], broadcast the timestamp of the last processed descriptor, thus completion of the descriptor is notified), but they do not explicitly teach wherein the physical memory further includes a completion queue (CQ) used by the executing entity, wherein the fencing dependency circuitry determining whether the first controlling WR has completed based on the identifier of the first controlling WR comprises the executing entity checking whether the CQ includes an entry indicating that the first controlling WR has completed.
However, Lee teaches wherein the physical memory further includes a completion queue (CQ) used by the executing entity, wherein the fencing dependency circuitry determining whether the first controlling WR has completed based on the identifier of the first controlling WR comprises the executing entity checking whether the CQ includes an entry indicating that the first controlling WR has completed (para[0089-0093], processor checks the completion queue 812 whether the controlling command has been completed, and performs the second command operation after the first command operation is completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching to Dirac, Havlir and McBride’s invention in order to improve the operation performance, minimize its complexity and performance deterioration, and maximizing the use efficiency of a memory system by executing the commands in a queue of the memory system according to the characteristics of the commands including its dependency and  priority order among the plurality of commands (para[0005, 0094]).

As per claim 18, Dirac, Havlir and McBride teach the apparatus according to claim 17, and McBride further teaches to notify a producer that placed a specific WR on the WQ that handling the WR was completed (para[0020], broadcast the timestamp of the last processed descriptor, thus completion of the descriptor is notified), but they do not explicitly teach wherein the physical memory further includes a completion queue (CQ) used by the executing entity, wherein the executing entity determining whether the second controlling WR has completed based on the identifier of the second controlling WR comprises the executing entity checking whether the CQ includes an entry indicating that the second controlling WR has complete.
However, Lee teaches the physical memory further includes a completion queue (CQ) used by the executing entity, wherein the executing entity determining whether the second controlling WR has completed based on the identifier of the second controlling WR comprises the executing entity checking whether the CQ includes an entry indicating that the second controlling WR has complete (para[0089-0093], processor checks the completion queue 812 whether the controlling command has been completed, and performs the second command operation after the first command operation is completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching to Dirac, Havlir and McBride’s invention in order to improve the operation performance, minimize its complexity and performance deterioration, and maximizing the use efficiency of a memory system by executing the commands in a queue of the memory system according to the characteristics of the commands including its dependency and  priority order among the plurality of commands (para[0005, 0094]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195